United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, RESERVOIR REGULATION &
WATER QUALITY SECTION, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0957
Issued: April 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 25, 2015 appellant filed a timely appeal from a December 3, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify the loss of wageearning capacity (LWEC) determination.
On appeal appellant argues that the position of information clerk is not suitable as it
involves sitting, reaching, and handling duties that are beyond her capabilities. She contends that
she was unable to finish her schoolwork due to cervical issues. Appellant also argues that she
1

`

5 U.S.C. § 8101 et seq.

has hearing loss which would interfere with her ability to deal with the public. Finally, she
challenges OWCP’s evaluation of the medical evidence and argues that there is no guarantee that
she will not have a relapse if she returns to work.
FACTUAL HISTORY
This case has previously been before the Board. On July 26, 1991 appellant, then a 37year-old hydrological technician, filed an occupational disease claim (Form CA-2) alleging that
as a result of working the keyboard with her right hand she suffered numbness and tingling
sensation in her right hand and pain in her neck. On June 7, 1991 OWCP accepted appellant’s
claim for spondylosis with myelopathy, phlebitis and thrombophlebitis of deep vessels of lower
extremity, and peripheral vascular complications. On September 9, 1991 it also accepted
appellant’s claim for carpal tunnel syndrome and sprain of the neck. Appellant stopped work on
May 15, 1992 when she experienced an increase of right hand/wrist symptomology. She
returned to modified work in September 1992. On May 30, 1996 appellant was restricted from
regular or modified work and did not return to her federal employment. OWCP paid medical
and wage-loss compensation benefits.
Appellant participated in vocational rehabilitation. In an October 12, 2005 report, the
vocational rehabilitation counselor found that appellant was capable of working as an
information clerk. He noted that appellant had completed one year of clerical and businessrelated training at Clackamas Community College and had a high school diploma. The
vocational rehabilitation counselor noted restrictions of no overhead work, lifting no more than
two pounds with her right arm, and no repetitive flexion/extension or rotational motions of her
cervical spine. He noted that the physical demands of an information clerk were sedentary and,
therefore, within her restrictions. The vocational rehabilitation counselor noted that the job was
performed in sufficient numbers in appellant’s commuting labor market area so as to be
considered reasonably available.
In an October 11, 2005 report, Dr. Eric W. Long, appellant’s treating Board-certified
physiatrist, noted that appellant could not sit for more than 30 minutes at a time or for more than
4 hours a day, stand for more than 15 minutes at a time or more than 30 minutes a day, and walk
for more than 15 minutes at a time or 1 hour per day. Dr. Long opined that appellant was not
physically capable of performing the work of an information clerk based on her tolerances for
sitting, standing, and walking.
On July 17, 2006 OWCP proposed reducing appellant’s compensation based on her
ability to earn wages as an information clerk. It noted that the Department of Labor’s Dictionary
of Occupational Titles (DOT) describes the position of information clerk as follows:
“Answers inquiries from persons entering establishment: Provides information
regarding activities conducted at the establishment, and location of departments,
offices, and employees within the organization. Informs customer of location of
store merchandise in retail establishment. Provides information concerning
services, such as laundry and valet services, in hotel. Receives and answers
requests for information from company officials and employees. May call

2

employees or officials to information desk to answer inquiries. May keep record
of questions as asked.”
OWCP noted that the position was classified as sedentary in nature, with occasional lifting of up
to one pound or exerting negligible force in pushing or pulling. It noted that the position
primarily involves sitting which can be alternated with standing and walking, and that reaching
and handling are required occasionally. OWCP noted that talking, hearing, and near visual
acuity are performed frequently. It afforded appellant 30 days to submit any evidence or
argument regarding her ability to earn wages in the position of information clerk. Appellant did
not timely respond.
By decision dated August 21, 2006, OWCP finalized its proposed reduction of
appellant’s compensation benefits, effective August 21, 2006, based on the constructive LWEC
position of an information clerk.
Appellant requested modification of the LWEC and submitted an October 18, 2007 report
from Dr. Long, who noted that appellant continued to be symptomatic, in spite of activity
restrictions, and continued to have signs and symptoms of cervical spondylosis, with cervical
radiculitis and cervical myelopathy. Dr. Long indicated that he had no doubt that her symptoms
would progress rapidly if she attempted competitive employment. He noted that appellant was
restricted from regular/modified work from August 2, 2006 through November 18, 2008.
By decision dated February 12, 2009, OWCP denied appellant’s request for modification
of the LWEC decision. Appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
In a decision dated September 22, 2009, the hearing representative remanded the case for
further development as to whether there was a material worsening of the cervical spine that
would prevent appellant from performing the information clerk duties.
On October 26, 2009 OWCP referred appellant to Dr. Darrell Weinman, a Boardcertified orthopedic surgeon, for a second opinion. In a November 13, 2009 report,
Dr. Weinman diagnosed bilateral carpal tunnel syndrome postoperative status bilateral carpal
tunnel releases, cervical sprain, and cervical spondylosis with myopathy. He opined that
appellant’s cervical spondylosis should not prevent her from performing at sedentary strength
and the occasional handling and reaching required in the position of information clerk. In the
work capacity evaluation, Dr. Weinman noted two-hour limitations on wrist movements,
pushing, and pulling.
By decision dated January 4, 2010, OWCP denied modification of the August 21, 2006
LWEC determination.
Appellant requested a review of the written record on February 4, 2010 and submitted a
medical report dated February 1, 2010 by Dr. Long. Dr. Long opined that it was clear that
appellant’s cervical condition had worsened from 1999 to 2003, from 2003 to 2006, and from
2006 to 2008. He diagnosed upper extremity pain and numbness, onset early 1980s, with median
lesions, palms, decompressed, ulnar neuropathy elbows right greater than left, no radial
neuropathy proximal forearms or elbows, imaging evidence of right C4-5 disc herniation with
3

lateral recess/foraminal stenosis, symptomatic, C6-7 disc bulge, and bilateral C7 radiculitis right
greater than left. Dr. Long noted that appellant did not have the sitting tolerance to function
fulltime as an information clerk. He also noted that appellant had sustained bilateral
sensorineural hearing loss which compromised her ability to function. Dr. Long discussed
Dr. Weinman’s report and noted that he had not addressed sensory disturbance in the upper
limbs, hyperreflexia in the upper or lower limbs, or limitation of motion in the shoulder girdles.
He also noted that Dr. Weinman documented marked limitation of cervical mobility and
described a positive Waddell’s sign that had not previously been described by Dr. Weinman.
Finally, Dr. Long noted that Dr. Weinman completed an estimate of physical capacities that was
grossly inconsistent with appellant’s actual physical capacities. He opined that appellant was
restricted from regular/modified work from June 18, 2009 through June 1, 2010.
By decision dated March 1, 2010, OWCP’s Branch of Hearings and Review denied
appellant’s request for review of the written record as untimely as it was not filed within 30 days
following the issuance of the January 4, 2010 OWCP decision.
On January 26, 2011 appellant requested reconsideration “of my reduced benefits,” and
argued that she was not able to work as an information clerk. By decision dated February 8,
2011, OWCP denied appellant’s request for reconsideration as it was untimely filed and failed to
establish clear evidence of error.
Appellant filed an appeal with the Board on June 28, 2011 under Docket No. 11-1607. In
an April 23, 2012 decision, the Board found that, while appellant used the term reconsideration
in her January 26, 2011 request, she implicitly asserted that the medical evidence established that
her employment-related condition had worsened and that she could not tolerate a position as an
information clerk. Thus, the Board found that OWCP should have developed the claim as a
request for modification of her wage-earning capacity.2 The facts as set forth in the Board’s
prior decision are hereby incorporated by reference.3
Upon remand, OWCP reviewed the evidence under the proper standard of proof and, by
decision dated August 21, 2012, denied modification of the LWEC determination.
On August 19, 2013 appellant requested “reconsideration for modification” of the
August 21, 2006 LWEC decision. In a letter in support of her reconsideration request, she
argued that the position of information clerk was not suitable and that the LWEC determination
should be reversed. Appellant noted that, at the time of the August 21, 2006 decision, after four
years of returning to her position as a hydrological technician, she was not able to endure the
pain of sitting at a computer for extended periods of time due to her cervical strain. She argued
that as an information clerk sits most of the time, that nowhere in the position description does it
state that an information clerk would be free to stand or walk alternated with sitting, and that no
2

Docket No. 11-1607 (issued April 23, 2012).

3

In another appeal, the Board issued a decision on September 11, 2014 wherein it found that OWCP improperly
determined that appellant forfeited her right to compensation from November 6, 1996 to December 14, 2009, and
that, therefore, OWCP’s overpayment and forfeiture decision issued on February 1, 2013 was reversed. Docket No.
13-1809 (issued September 11, 2014), petition for recon. denied (issued November 13, 2015).

4

employer was going to allow an employee to get up and walk around the room at will. Appellant
also noted that she was awaiting authorization for surgery. She contended that her medicine
caused drowsiness and that she loses her balance due to her neck problems. Appellant also
discussed her hearing problems.
On October 30, 2013 appellant underwent a C5-6 anterior cervical discectomy for
decompression of spinal cord; C5-6 and C6-C7 anterior interbody arthrodesis, and anterior
instrumentation at C5, C6 and C7.
On November 13, 2013 OWCP modified the LWEC decision of August 21, 2006 finding
that the medical evidence was sufficient to establish a material worsening of her work-related
condition effective October 30, 2013, following the surgery. However, the November 13, 2013
decision denied modification of the LWEC decision prior to October 30, 2013 based on a lack of
medical evidence establishing that appellant was unable to perform the duties of an information
clerk prior to her surgery.
By letter dated October 13, 2014, appellant again requested reconsideration of the LWEC
determination. She contended that all of her medical conditions were not considered in that she
had substantial hearing loss that would interfere with her work as an information clerk.
Appellant also argued that her physicians indicated that she could not do the sitting and reaching
required for the position of information clerk.
By decision dated December 3, 2014, OWCP denied modification of the November 13,
2013 decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4
Board precedent5 and OWCP procedures at Chapter 2.1501 contain provisions regarding
the modification of a formal LWEC.6 The relevant part provides that a formal LWEC will be
modified when: (1) the original rating was in error; (2) the claimant’s medical condition has
changed; or (3) the claimant has been vocationally rehabilitated.7 OWCP procedures further

4

Katherine T. Kreger, 55 ECAB 633 (2004); see also M.S., Docket No. 15-520 (issued May 19, 2015).

5

See, e.g., G.E., Docket No. 14-1588 (issued May 12, 2015); D.M., Docket No. 11-1549 (issued June 21, 2012).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013).
7

Id. at Chapter 2.1501.3(a) (June 2013); see also supra note 5.

5

provide that the party seeking modification of a formal LWEC decision has the burden to prove
that one of these criteria has been met.8
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background of reasonable medical certainty, and supported by medical
rationale explaining the decision.9
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.10 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11
ANALYSIS
The Board finds that this case is not in posture for decision due to an unresolved conflict
in the medical evidence.
Appellant contends that her LWEC determination, as set forth in the August 21, 2006
OWCP decision, should be modified as the original rating was in error. She also contends that
her employment accepted conditions have changed, i.e., worsened, since the original LWEC
decision.
The Board rejects appellant’s allegation that she could sustain further injury if she
worked as an information clerk. A fear of future injury is not compensable under FECA.12
Furthermore, appellant’s argument that the position was not suitable due to her hearing issues is
without merit. In determining an employee’s LWEC based on a position defined as suitable, but
not actually held, OWCP must consider the degree of physical impairment, including
impairments from both injury-related and preexisting conditions, but not impairments resulting
from postinjury or subsequently acquired conditions.13 Any incapacity to perform the duties of
the selected position resulting from subsequently acquired conditions is immaterial to the loss of
wage-earning capacity that can be attributed to the accepted employment injury for which
appellant may receive compensation.14 There is no evidence that appellant’s hearing was
8

Id. at Chapter 2.1501.4 (June 2013); see also supra note 5.

9

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

10

5 U.S.C. § 8123(a).

11

20 C.F.R. § 10.321.

12

Manuel Gill, 52 ECAB 282, 286 n.5 (2001).

13

D.S., Docket No. 13-1397 (issued May 23, 2014).

14

James Henderson, Jr., 51 ECAB 619 (2000).

6

significantly impaired prior to her accepted employment injury. Therefore, any difficulty that
appellant may have in hearing is not to be considered in determining appellant’s LWEC.
The Board finds that at the time that OWCP issued the August 21, 2006 decision finding
that appellant’s LWEC was based on her ability to perform the duties of information clerk,
Dr. Long, appellant’s treating physician, opined that appellant was not physically capable of
performing the work of an information clerk based on her tolerances for sitting, standing, and
walking. On October 18, 2007 Dr. Long indicated that appellant was restricted from
regular/modified work from August 2, 2006 through November 18, 2008, noting signs of
cervical spondylosis with cervical radiculitis and cervical myelopathy.
In a September 22, 2009 decision, an OWCP hearing representative determined that the
opinions of Dr. Long established a prima facie case and that a second opinion was necessary.
On remand, OWCP referred appellant to Dr. Weinman. Dr. Weinman opined that appellant’s
cervical spondylosis should not prevent her from performing sedentary strength and occasional
handling and reaching required for the position of information clerk. In a February 1, 2010
medical opinion, Dr. Long strenuously disagreed with Dr. Weinman’s conclusion. He noted,
inter alia, that appellant did not have the sitting tolerance to function full time as an information
clerk; that nothing in Dr. Weinman’s report indicated that he recognized that she had sensory
disturbance in her upper limbs, hyperreflexia in the upper or lower limbs, or limitation of
shoulder girdles; and that Dr. Weinman’s estimate of appellant’s physical capabilities was
grossly inconsistent with appellant’s actual physical capacities. Dr. Long indicated that appellant
remained restricted from work.
The conflict in the medical evidence between appellant’s treating physician, Dr. Long,
who opined that appellant was unable to work as an information clerk, and the physician who
performed a second opinion for OWCP, Dr. Weinman, who opined that appellant was able to
work as an information clerk was not resolved. Therefore, there remains an unresolved conflict
in the medical evidence with regard to appellant’s ability to work as an information clerk.15
The Board finds that the relevant evidence with regard to whether appellant could
perform the duties of an information clerk to be in equipoise. It is well established that where
there exist opposing medical reports of virtually equal weight and rationale, the case should be
referred to an impartial medical specialist for the purpose of resolving the conflict.16 The Board
will remand the case to OWCP for proper selection of a referee physician. After such further
development as necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision due to an unresolved conflict
in the medical evidence.

15

See M.M., Docket No. 07-2135 (issued November 25, 2008) (the Board remanded as OWCP had not waited for
the opinion of the impartial medical examiner prior to issuing its opinion).
16

See Darlene R. Kennedy, 57 ECAB 414, 416 (2006); see also 5 U.S.C. § 8123(a).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 13, 2014 is set aside and the case is remanded for
further proceedings consistent with this opinion of the Board.
Issued: April 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

8

